  Case 4:19-cv-01364 Document 16 Filed on 06/18/19 in TXSD Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

AGROS SHIPPING CO. LTD.,     §
                             §
    Plaintiff,               §
                             §
v.                           §                     CIVIL ACTION NO. 4 :19-CV-1364
                             §
                             §
                             §                     IN ADMIRALTY
                             §
CEYLON PETROLEUM CORPORATION §
                             §
    Defendant.               §


            PLAINTIFF’S MOTION FOR AN ORDER AUTHORIZING
                  ISSUANCE OF COMPULSORY PROCESS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, AGROS SHIPPING CO. LTD. (hereinafter “Plaintiff”),

by and through its undersigned counsel, and files this Motion for an Order Authorizing

Issuance of Compulsory Process pursuant to the provisions of Rule B(3)(a) of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture

Actions    (hereinafter “Supplemental Rule B”), and respectfully shows the Court as

follows:

                          PROCEDURAL BACKGROUND

       On April 15, 2019, Plaintiff filed a Verified Complaint in the above captioned suit

with a prayer for an Order authorizing the Issuance of Process of Maritime Attachment

and Garnishment to issue against various garnishees. See Doc. 1. On April 18, 2019, the

Court heard oral argument on Plaintiff’s Ex Parte Motion for an Order Directing Issuance

                                            1
  Case 4:19-cv-01364 Document 16 Filed on 06/18/19 in TXSD Page 2 of 5



of Writ of Maritime Attachment and Garnishment against Defendant CEYLON

PETROLEUM        CORPORATION’s          (hereinafter   “Defendant”)      garnishees   British

Petroleum (hereinafter “BP”), Vitol Inc., and Gulf Petrochem and GP Global WOS Ltd.

See Doc. 4. The Court issued an Order authorizing the Clerk of Court to issue Writ of

Attachment. See Doc. 12.

       On April 18, 2019, the Clerk issued the Process of Maritime Attachment and

Garnishment to Plaintiff and Plaintiff caused same together with a copy of the Verified

Complaint to be served on BP, Vitol Inc., and Gulf Petrochem and GP Global WOS Ltd.

Specifically, on April 23, 2019, BP was personally served through their registered agent

CT Corporation System, at 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136 with

Process of Maritime Attachment and Garnishment together with a set of garnishee

interrogatories. Attached hereto is a copy of Legal Process Served on BP, Exhibit 1.

Accordingly, BP was required to file its answer and responses to the interrogatories

within 21 days following service, as required by Supplemental Rule B. The deadline for

BP to serve its answer and the responses to interrogatories was May 14, 2019. BP failed

to file both an answer and responses to the garnishee interrogatories.

       On May 24, 2019, Plaintiff sent a letter via Federal Express to BP at its business

address located at 501 Westlake Park Boulevard, Houston, TX 77079, requesting that BP

contact counsel for Plaintiff to provide an answer to the garnishee interrogatories on or

before May 31, 2019. In addition, Plaintiff advised BP that its answer and responses to

interrogatories were overdue. Attached hereto is a copy of Plaintiff’s letter together with

the Federal Express receipt and delivery confirmation, Exhibit 2. Regrettably, BP has



                                             2
  Case 4:19-cv-01364 Document 16 Filed on 06/18/19 in TXSD Page 3 of 5



failed to contact counsel for Plaintiff and/or served its garnishee answer or the responses

to the interrogatories.

                                RELIEF REQUESTED

        Compulsory process is warranted as BP has failed to respond to Plaintiff’s

garnishee interrogatories. Supplemental Rule B(3)(a) provides in relevant part:

        If the garnishee refuses or neglects to answer on oath as to the debts,
        credits, or    effects of the defendant in the garnishee's hands, or any
        interrogatories concerning such debts, credits, and effects that may be
        propounded by the plaintiff, the court may award compulsory process
        against the garnishee.

Fed. R. Civ. P. Supp. Rule B(3)(a).       BP has expressly refused on two (2) separate

occasions to comply with this Court’s Order and the Writ of Attachment leaving Plaintiff

with no other alternative but to request the issuance of an Order of Compulsory Process.

This Honorable Court has authority to issue compulsory process against BP under Rule

B(3)(a) and compel BP to answer the garnishee interrogatories. See Agrocooperative Ltd.

v. Sonangol Shipping Angl. (Luanda) Limitada, No. H-14-1707, 2014 U.S. Dist. LEXIS

179874, at * 24-26 (S.D. Tex. Dec. 15, 2014) (granting in part Plaintiff’s motion to

compel defendant’s garnishee to respond to interrogatories inquiring into “debts, credits,

or effects” of the defendant). It follows that an Order Authorizing Issuance of

Compulsory Process directing the garnishee BP to file its answer and responses to the

garnishee interrogatories is appropriate and necessary as BP has failed to respond.

                                    CONCLUSION

        WHEREFORE, Plaintiff respectfully requests that an Order should be made

directing the Clerk to issue a Writ of Compulsory Process to garnishee British Petroleum



                                            3
  Case 4:19-cv-01364 Document 16 Filed on 06/18/19 in TXSD Page 4 of 5



requiring it to file under oath its answer and responses to interrogatories that have been

served as required under Supplemental Rule B(3)(a).

Date: June 17, 2019
      Houston, TX                                   Respectfully Submitted,

                                                    CHALOS & CO, P.C.

                                                     /s/ Briton P. Sparkman
                                                    Briton P. Sparkman, Esq.
                                                    Margaret L. Manns, Esq.
                                                    7210 Tickner Street
                                                    Houston, TX 77055
                                                    Tel: (713) 574-9582
                                                    Fax: (866) 702-4577
                                                    E-mail: bsparkman@chaloslaw.com
                                                              mmanns@chaloslaw.com

                                                    Attorneys for Plaintiff
                                                    Agros Shipping Co. Ltd.




                                            4
  Case 4:19-cv-01364 Document 16 Filed on 06/18/19 in TXSD Page 5 of 5



                         CERTIFICATE OF CONFERENCE

        I hereby certify that on this 17th day of June 2019, garnishee, British Petroleum,
as not answered, moved, or otherwise appeared in this action.

                                             /s/ Briton P. Sparkman
                                             Briton P. Sparkman




                            CERTIFICATE OF SERVICE

           I hereby certify that on this 17th day of June 2019, a true and correct copy of
Plaintiff’s motion was served on all counsel of record via CM/ECF:

                                             /s/ Briton P. Sparkman
                                             Briton P. Sparkman




        I hereby certify that on this 17th day of June 2019, a true and correct copy of
Plaintiff’s motion was served on the following via Federal Express:

       British Petroleum
       501 Westlake Park Boulevard
       Houston, Texas 77079


                                             /s/ Briton P. Sparkman
                                             Briton P. Sparkman




                                            5
